Citation Nr: 0324644	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  01-00 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to assignment of an effective date prior to June 
11, 1999 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and a friend, M.C.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from May 1966 to June 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision from the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO).  In connection with his appeal the 
veteran testified before the undersigned in June 2001; a 
transcript of that hearing is associated with the claims 
file.


REMAND

The veteran appealed the Board's December 2001 denial of 
entitlement to an earlier effective date for the grant of a 
TDIU to the United States Court of Appeals for Veterans 
Claims (Court).  In a January 2003 Order the Court granted a 
request for a Joint Motion For Remand.  The Joint Motion For 
Remand noted that in connection with his July 1999 VA 
examination the veteran had identified receipt of VA 
vocational rehabilitation services in 1989 at the Maui, 
Hawaii Veterans Center.  The claims file does not contain 
vocational rehabilitation records pertinent to the veteran 
and it does not appear that appropriate efforts to request 
and obtain such have been made.  Thus, VA has not fulfilled 
its notice and assistance duties under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  See also regulations 
published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001), and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  



Accordingly, this case is returned to the RO for the 
following:

1.  The RO should obtain the veteran's 
vocational rehabilitation folder from the 
Maui, Hawaii Veterans Center or other 
appropriate facility.  A response, 
negative or positive, must be associated 
with the claims file.

2.  The RO must review the claims file and 
ensure that any additional notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the matter of 
entitlement to assignment of an earlier 
effective date for the grant of a TDIU.  
If the benefit sought on appeal remains 
denied the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


